DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 11, 20, 25-27, 29-32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. (20160318746) in view of Parks (3726102).
Regarding claims 1-3, 8, 20, and 25, Peirsman discloses a beverage system that produces a beer from two or more liquid streams, the beverage system comprising: a first source (4)  comprising ultra-high gravity beer (5); a second source (8) comprising a carbonated and/or nitrogenated water (9); a first fluid line (6) fluidly coupled to the first source and configured to allow the ultra-high gravity beer to flow from the first source through the first fluid line; a second fluid line (10) fluidly coupled to the second source and configured to allow the carbonated and/or nitrogenated water to flow from the second source through the second fluid line; a mixing point (11) that fluidly couples the first fluid line to the second fluid line, the mixing point configured to allow the ultra-high gravity beer to blend with the carbonated and/or nitrogenated water at the mixing point to produce the beer; and a third fluid line (14) fluidly coupled to the mixing point and configured to allow the beer to flow to a dispensing tap.
Peirsman DIFFERS in that it does not disclose a pressures of about 12 psig to about 150 psig, pressures of about 12 psig to about 60 psig, a temperature of about 0 to about 8°C, a first one-way valve along the first fluid line between the first source and the mixing point, a second one-way valve along the second fluid line between the second source and the mixing point, the third fluid line has a length of about 1 foot to about 150 feet and an inner diameter of about 1/8th of an inch to about 5/8th of an inch for at least a portion of the third fluid line, the length and the inner diameter of the third fluid line are configured to provide for a flow rate of the beer at the dispensing tap of between about 0.5 to about 3 fluid ounces per second, between about 15% to about 40% alcohol by volume, and the first one-way valve and/or the second one-way valve is located about 0 to about 5 inches from the mixing point. 
In regard to the one-way valves, attention is directed to the Parks reference, which discloses first and second one-way valves (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Peirsman reference in view of the teachings of the Parks reference by employing first and second one-way valves as claimed for the purpose of preventing backflow of liquid.
In regard to the claimed ranges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed ranges for the purpose of optimizing the performance of the dispenser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, the ultra-high gravity beer is held within a container (4 of Peirsman), and the container is (a) a pressurized keg or (b) a keg or bag in box at about ambient pressure and coupled to a pump configured to draw the ultra-high gravity beer from the keg or the bag in box to the first one-way valve (par. 0076 of Peirsman).
Regarding claims 26 and 27, the modified Peirsman discloses the claimed invention except for the system produces a second beer, the system further comprising: a third source comprising a second ultra-high gravity beer at a pressure of about 12 psig to about 150 psig; a fourth fluid line fluidly coupled to the third source and configured to allow the second ultra-high gravity beer to flow from the third source through the fourth fluid line; a second mixing point that fluidly couples the second fluid line to the fourth fluid line, the second mixing point configured to allow the second ultra-high gravity beer to blend with the carbonated and/or nitrogenated water at the second mixing point to produce the second beer; Page 5 of 9Preliminary Amendment dated July 9, 2021 a third one-way valve along the fourth fluid line between the third source and the second mixing point; a fourth one-way valve along the second fluid line between the second source and the second mixing point; and a fifth fluid line fluidly coupled to the second mixing point and configured to allow the second beer to flow to a second dispensing tap, wherein the fifth fluid line has a length of about 1 foot to about 150 feet and an inner diameter of about 1/8th of an inch to about 5/8th of an inch for at least a portion of the fifth fluid line, wherein the third source comprising the second ultra-high gravity beer is at a pressure of about 12 psig to about 60 psig. However, these features are duplications of the features previously recited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the features of the modified Peirsman reference for the purpose of providing additional beverages. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 29, the system further comprising a controller configured to provide one or more parameters to the beverage system in order to produce the beer (par. 0079 of Peirsman).
Regarding claim 30, the system further comprising a controller configured to record one or more parameters from the beverage system (par. 0079 of Peirsman).
Regarding claim 31, the modified Peirsman does not explicitly disclose the one or more parameters include parameters for an input voltage to a positive displacement pump, a pressure transducer, a flow meter, a refractive index sensor, a density sensor, a sonic sensor, a near infra-red sensor, and/or an ethanol sensor. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 32, the system further comprises a controller (par. 0079 of Peirsman). The modified Peirsman does not explicitly disclose the controller configured to provide a secure access to the beverage system. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 37, the modified Peirsman does not explicitly disclose the one or more parameters include parameters for an input voltage to a positive displacement pump, a pressure transducer, a flow meter, a refractive index sensor, a density sensor, a sonic sensor, a near infra-red sensor, and/or an ethanol sensor. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. in view of Parks as applied to claim 1 above, and further in view of Sevcik (20140305316).
Regarding claim 15, the modified Peirsman DIFFERS in that it does not disclose the temperature of the carbonated and/or nitrogenated water is achieved by (a) a cooling coil submersed in an ice bath, the cooling coil being coupled to a carbonator, or (b) a heat exchanger, the heat exchanger being coupled to a carbonator. Attention, however, is directed to the Sevcik the temperature of a carbonated and/or nitrogenated water is achieved by (a) a cooling coil submersed in an ice bath, the cooling coil being coupled to a carbonator, or (b) a heat exchanger, the heat exchanger being coupled to a carbonator reference, which discloses (par. 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Peirsman reference in view of the teachings of the Sevcik reference by employing a cooling coil and ice bath for the purpose of chilling the carbonated liquid.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. in view of Parks as applied to claim 1 above, and further in view of Brog et al. (5064097).
Regarding claim 19, the modified Peirsman DIFFERS in that it does not disclose a treatment system coupled to the second fluid line, Page 4 of 9Preliminary Amendment dated July 9, 2021 wherein the treatment system is selected from the group consisting of reverse osmosis, carbon filtration, UV treatment, ion exchange treatment and/or microfiltration. Attention, however, is directed to the Brog reference, which discloses a treatment system coupled to the second fluid line, Page 4 of 9Preliminary Amendment dated July 9, 2021wherein the treatment system is selected from the group consisting of reverse osmosis, carbon filtration, UV treatment, ion exchange treatment and/or microfiltration (col. 4, line 66 to col. 5, line 3; col. 6, line 49 to col. 7, line 3; col. 9, lines 4-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Peirsman reference in view of the teachings of the Brog reference by employing a treatment system for the purpose of improving the quality and safety of the fluid product.
Regarding claim 21, the modified Peirsman DIFFERS in that it does not disclose a trap coupled to the first fluid line and/or the second fluid line and configured to collect sediment within the carbonated and/or nitrogenated water and/or the ultra-high gravity beer. Attention, however, is directed to the Brog reference, which discloses a trap (78) coupled to the first fluid line and/or the second fluid line and configured to collect sediment within the carbonated and/or nitrogenated water and/or the ultra-high gravity beer (col. 6, lines 49-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Peirsman reference in view of the teachings of the Brog reference by employing a trap for the purpose of purifying the fluid product.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. in view of Parks as applied to claim 1 above, and further in view of Wakazono (JPH0623708B2).
Regarding claim 22, the modified Peirsman DIFFERS in that it does not disclose a sensor located between the mixing point and the dispensing tap or located within the dispensing tap and configured to measure alcohol concentration within the beer. Attention, however, is directed to the Wakazono reference, which discloses a sensor (6) located between the mixing point and the dispensing tap or located within the dispensing tap and configured to measure alcohol concentration within the beer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Peirsman reference in view of the teachings of the Wakazono reference by employing a sensor for the purpose of measuring alcohol content.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. in view of Parks as applied to claim 1 above, and further in view of Brown et al. (20120078414).
Regarding claim 24, the second source comprises a water supply (par. 0075 of Peirsman).
Peirsman DIFFERS in that it does not disclose a carbonator, and a pump, wherein the carbonator is between the water supply and the pump. Attention, however, is directed to the Brown reference, which discloses a carbonator, and a pump, wherein the carbonator is between the water supply and the pump (par. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Peirsman reference in view of the teachings of the Brown reference by employing a carbonator and pump for the purpose of carbonating the water.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. in view of Parks as applied to claim 31 above, and further in view of Chan (20130341395).
Regarding claim 36, the modified Peirsman DIFFERS in that it does not disclose a flow meter. Attention, however, is directed to the Chan reference, which discloses a flow meter (par. 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Peirsman reference in view of the teachings of the Chan reference by employing a flow meter for the purpose of measuring the flow the fluid product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754